Citation Nr: 1225769	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) prior to August 27, 2008. 

2.  Entitlement to a disability rating greater than 70 percent for PTSD since August 27, 2008.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 27, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Pittsburgh, Pennsylvania, which granted the claim of service connection for PTSD and assigned an initial 30 percent disability rating, effective September 7, 2005.  

This matter was previously before the Board in December 2010, at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the December 2010 remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

By rating action of the RO dated in November 2011, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective August 27, 2008.  The RO also awarded entitlement to a TDIU, effective August 27, 2008.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In correspondence dated in January 2011 and August 2008, the Veteran raised the issue of service connection for vertigo.  The issue has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.

The issue of entitlement to a TDIU prior to August 27, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire course of the appellate period, the Veteran's PTSD has been manifested by no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent disability rating for PTSD, prior to August 27, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating greater than 70 percent for PTSD, since August 27, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication. To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

This is an appeal arising from a grant of service connection in an April 2007 rating decision.  As the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  To this end, the Veteran's relevant service and VA medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  As noted above, this case was remanded in December 2010 in order to afford the Veteran a VA examination so as to assess the severity of his PTSD.  Thereafter, the Veteran was afforded a VA examination in February 2011.  Such examination was thorough and is deemed adequate for rating purposes as it addressed all relevant symptomatology under the rating schedule.  Therefore, the Board finds that the AOJ has substantially complied with the December 2010 Remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (201).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.   All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The Veteran's service-connected PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that: 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran's claim of entitlement to service connection for PTSD was received on September 7, 2005.  Service connection for PTSD was granted by the RO in a rating decision dated in April 2007, at which time an initial 30 percent disability rating was assigned effective as of September 7, 2005.  In July 2008, the RO granted an increased 50 percent disability rating, effective September 7, 2005.  In November 2011, the RO granted a 70 percent disability rating, effective August 27, 2008.

Prior to August 27, 2008

VA outpatient treatment records dated from April 2005 to September 2005 show 
intermittent treatment for symptoms associated with PTSD.  In April 2005, the Veteran appeared at an evaluation disheveled and extremely thin.  He was cooperative, alert, and oriented.  Speech was logical and coherent, and there was no evidence of psychosis.  He would tear when talking about Vietnam, and had spontaneous crying spells.  He was essentially euthymic.  He reported that he only slept four hours nightly.  He reported thoughts of hurting himself and others, but denied being a danger to himself or others.  The diagnosis was anxiety disorder.

In September 2005, the Veteran related becoming anxious as a result of his traumatic experiences, and would regularly become tearful.  Mental status examination revealed speech that was clear, logical, and goal directed, without evidence of a formalized thought disorder.  Mood was depressed with, at times, tearful affect.  There were no suicidal or homicidal issues.  No cognitive deficits were identified.  The diagnosis was PTSD.  A GAF of 55 was assigned.

VA outpatient treatment records dated from March 2006 to August 2006 show continued treatment for symptoms associated with PTSD.  Affect continued to be depressed and somewhat constricted.  The Veteran's mood was anxious and dysthymic.  He continued to experience insomnia.  He denied suicidal or homicidal ideations.  GAF score was said to fall within the range of 51 to 60.

A VA PTSD examination report dated in September 2006 reflects reports of  continued difficulty getting to sleep and staying asleep, accompanied by regular nightmares.  The Veteran had flashbacks on a variable basis, triggered by stimuli such as the sound of helicopters, gunfire during hunting season, and anything causing an equally disturbing startle response.  He got along with his spouse and children, but was otherwise alone, living in a secluded area with few, if any, neighbors.  He avoided interacting with the general public.  He had last worked in 1995, when he began receiving Social Security Administration disability benefits due to a non-service-connected back disability.  He expressed difficulty with authority figures.  

Upon mental status examination, the Veteran was alert and oriented.  He was cooperative and maintained appropriate eye contact.  His overall demeanor was within expected limits.  He was able to orally communicate without language disturbance.  Affect was stable.  Thought processes were logical and goal oriented, and thought content was free of any delusions, hallucinations, or obsessive ritualistic tendencies.  There was no homicidal or suicidal ideation.  The examiner remarked that the Veteran's PTSD contributed to his sleep disturbance, nightmares, flashbacks, hypervigilance, extreme startle response, difficulty with concentration, irritability with those outside the immediate family, and efforts to avoid any stimuli that would remind him of Vietnam.  There was no evidence of cognitive decline or of difficulty with basic judgment or insight.  The diagnosis was PTSD.  A GAF of 55 was assigned.

VA outpatient treatment records dated from August 2006 to February 2008 show continued treatment for symptoms associated with PTSD.  In May 2007, the Veteran expressed thoughts that he would be better off dead, and had thoughts of hurting himself, and/or thoughts of hurting others.  In November 2007, he reported having little interest or pleasure in doing things.  He felt down, depressed or hopeless, had trouble with sleep, low energy, and poor appetite.  He felt bad about himself, had trouble concentrating and had thoughts that he would be better off dead, or of hurting others.  He was assessed as having moderate to severe depression symptoms.

A VA medical record from the Veteran's treating psychologist dated in March 2008 shows that the Veteran's condition was said to have worsened since the administration of his initial compensation and pension examination in September 2006.  Treatment with medication had been unsuccessful.  Symptoms included frequent intrusive traumatic memories, traumatic flashbacks, nightmares, and panic attacks.  Avoidance symptoms included emotional numbing, worsening depression, conscious avoidance of wartime reminders, and substance abuse for self-medication.   Frequent significant concentration problems were also said to occur, along with disabling anxiety, restlessness, and hyperarousal.  His symptoms made it impossible for him to constructively interact with others.  His ability to work under stressful conditions was significantly impaired.  A GAF of 45 was assigned.

VA outpatient treatment records dated from February 2008 to July 2008 indicate  continued treatment for symptoms associated with PTSD.

As discussed above, a 70 percent disability rating for PTSD requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships. 

The Veteran has described experiencing anger, irritability, panic attacks, sleep disturbance, diminished social interest, isolation, hypervigilence, depression, anxiety, frequent traumatic intrusive thoughts, traumatic flashbacks, occasional homicidal or suicidal ideations, and difficulty concentrating.  His GAF scores since filing his claim for service connection have primarily ranged from 45 to 55. This is indicative of a disability that is manifested by moderate to serious symptoms or any moderate to serious impairment in social and occupational functioning.  The Board finds that such serious impairment is roughly commensurate with the rating criteria for a 70 percent disability rating under Diagnostic Code 9411.  Although he does not exhibit all of the symptomatology consistent with a 70 percent disability rating, the Board finds that overall, the disability picture prior to August 27, 2008, more nearly approximates that of a 70 percent disability rating. 

The Board has additionally reviewed the evidence to determine if a disability rating in excess of 70 percent may be assigned under the rating criteria for any portion of the rating period on appeal.  After a review of the evidence of record, the Board concludes that the Veteran's PTSD is not productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The Board acknowledges the evidence, as described above, reflecting some suicidal ideology and of harming others. These are deemed to be accounted for by the assignment of the 70 percent rating.  As these thoughts were not consistently reported, the Board must conclude that there is no showing of a persistent danger to himself or others such as to justify a 100 percent rating.  In so finding, the Board further acknowledges the September 2006 VA examination report indicating some "confrontations" with others, over issues such as property disputes, that sometimes required legal intervention but no jail time.  It is not clear from the report whether the Veteran became physically violent in such circumstances, but an overall view of the record again fails to indicate that he is a persistent danger- rather, his behavior appears to represent impaired impulse control contemplated by the 70 percent evaluation.  

Interpersonally, as indicated above, the Veteran was able to get along with his wife and children and thus, while he is otherwise isolative, complete social impairment has not been shown.

In sum, during the period in question, the medical evidence fails to support the assignment of a 100 percent disability rating. 




PTSD Since August 27, 2008

In examining the evidence since August 27, 2008, the Board concludes that the findings do not approximate the criteria for the assignment of a disability rating higher than 70 percent.

VA outpatient treatment records dated from August 2008 to April 2009 show continued treatment for symptoms associated with PTSD.  

A VA examination report dated in February 2011 shows reports of continued sleep disturbance with nightmares.  His Mood was said to be irritable with continued hypervigilance.  He would not go out in public other than for scheduled appointments and an occasional restaurant visit with his spouse.  Affect was described as having a restricted range with irritable baseline, and a sense of detachment from others.  He had hyperarousal, increased startle response, and dysphoric ruminations.  

Upon mental status examination the Veteran appeared somewhat disheveled.  His affect was tearful and mood was dysphoric.  He was oriented times three.  Suicidal ideation was present, however, a passive episodic manner without intent or plan.  There was no homicidal ideation.  There was no psychotic phenomenon elicited or observed.  The diagnosis was PTSD.  A GAF of 50 was assigned.  The examiner added that the PTSD symptoms precluded the Veteran from securing and following substantially gainful employment.

As was consistently reported prior August 27, 2008, the Veteran has experienced continued anger, irritability, sleep problems, diminished social interest, isolation, hypervigilence, depression, anxiety, intrusive thoughts, occasional homicidal or suicidal ideations, and difficulty concentrating.  The Veteran's GAF of 50 is indicative of a disability that is manifested by serious symptoms or any serious impairment in social and occupational functioning.  The Board finds that such impairment is commensurate with the rating criteria for a 70 percent disability rating under Diagnostic Code 9411.  Although he does not exhibit all of the symptomatology consistent with a 70 percent disability rating, the Board finds that overall, the Veteran's disability picture since December 12, 2006, more nearly approximates that which allows for a 70 percent disability rating. 

The evidence does not suggest that the Veteran's PTSD is productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. As such, the medical evidence does not support the assignment of a 100 percent disability rating. 

The Board has considered the statements of the Veteran as to the extent of his PTSD over the entire course of this appeal.  He is certainly competent to report as to the extent of his symptoms, or that such symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion. 

Accordingly, the Board finds that the overall disability picture over the entire course of the period on appeal most closely approximates the criteria for a 70 percent disability rating.  As noted above, this is an initial disability rating case, and consideration has been given to additional staged ratings since service connection was made effective (i.e., different percentage ratings for different periods of time). See Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection during which the PTSD warranted a disability rating higher than 70 percent. 


Extra-schedular Consideration

Finally, the Board finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b) (1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the PTSD prior to August 27, 2008, has been awarded an increased disability rating of 70 percent, and the Veteran is in receipt of a TDIU.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

ORDER

An initial 70 percent disability rating for PTSD prior to August 27, 2008, is granted, subject to the applicable criteria governing the payment of monetary benefits. 

A disability rating greater than 70 percent for PTSD from August 27, 2008, is denied. 


REMAND

As noted above, in May 2007, the RO granted entitlement to a TDIU effective as of August 27, 2008, the date on which the Veteran had met the schedular requirements for individual unemployability.  As a result of this decision, the Veteran meets the schedular requirements for a TDIU prior to August 27, 2008.  As he had indicated that he was unable to work earlier than August 27, 2008, the claim for a TDIU earlier than August 27, 2008, is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As evidence of unemployability has been submitted in conjunction with the Veteran's appeal of the disability rating assigned for PTSD prior to August 27, 2008, the claim for a TDIU prior to August 27, 2008, is considered part and parcel of the claim for benefits for the underlying disability.  Id.  Therefore, on remand, the RO must adjudicate whether the Veteran is entitled to a TDIU prior to August 27, 2008. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall adjudicate the Veteran's claim of entitlement to a TDIU prior to August 27, 2008.  If the decision with respect to this aspect of the claim is adverse to the Veteran, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).  The purposes of this remand are to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


